Judgment, Supreme Court, New York County (Analisa Torres, J.), rendered August 1, 2011, convicting defendant, after a jury trial, of sexual abuse in the first degree, forcible touching and endangering the welfare of a child, and sentencing him to an aggregate term of three years, unanimously affirmed.
Defendant did not preserve his contention that the court’s jury instructions were deficient because they did not inform the jury that the People were required to prove the specific conduct alleged in the indictment. This is a claim requiring preservation *508(see People v Whitecloud, 110 AD3d 626 [1st Dept 2013]), and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal (see People v Grega, 72 NY2d 489, 496 [1988]). The court’s instructions included all the elements of the crimes charged. Given the trial evidence, there is no reasonable possibility that the jury convicted defendant on any factual theory other than the one alleged in the indictment. Defendant’s arguments to the contrary are based on speculation.
We perceive no basis for reducing the sentence. Concur— Friedman, J.E, Acosta, Renwick, Manzanet-Daniels and Gische, JJ.